Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Timothy P. Ceynowa, M.D.,
Petitioner
v.
Centers for Medicare and Medicaid Services.
Docket No. C-12-146
Decision No.CR2535

Date: May 4, 2012

DECISION

Dr. Timothy P. Ceynowa (Petitioner) appeals the determination of Wisconsin Physicians
Service Insurance Corporation (WPS), a Medicare contractor, that he was not eligible

to reassign his billing privileges as a supplier’ to Sanford Health Network (Sanford),
earlier than April 29, 2011 and could not submit claims for payment to Sanford earlier
than March 30, 2011. I grant the Centers for Medicare and Medicaid Services’ (CMS’s)
motion for summary judgment finding that CMS could not approve Petitioner’s request
for reassignment of billing privileges until it received the appropriate completed
application with Petitioner’s signature.

I. Background
On December 22, 2010, Sanford submitted a CMS 855B application to WPS indicating

that it was adding two practice locations at Luverne and Worthington, Minnesota, to the
Sanford Health Network. Sanford also requested that WPS reassign Petitioner’s billings

' A physician is a Medicare “supplier,” which is defined in the Medicare statute to mean
“a physician or other practitioner, a facility, or other entity (other than a provider of
services) that furnishes items or services” under the Medicare statute. Act § 1861(d), 42
U.S.C. § 1395x(d).
privileges from Sanford Clinic, an affiliate, to Sanford effective December 1, 2010. With
its request, Sanford submitted the names of several physicians whose billing it wanted
reassigned in the form of a list attached to the CMS 855B application. CMS Ex. 1, at 19.
This list included Petitioner’s name. However, Petitioner had not reassigned his billing
privileges by completing the requisite application, a signed CMS 855R.

On April 19, 2011, WPS advised Sanford that its CMS 855B application adding the two
practice locations had been approved. CMS Ex. 3. Also on April 19, 2011, WPS
informed Sanford that it could not issue a new Provider Transaction Access Number
(PTAN) number for Petitioner without first receiving a completed CMS 855R. CMS Ex.
2. Sanford, on Petitioner’s behalf, subsequently submitted a completed and signed CMS
855R on April 29, 2011. CMS Exs. 4, 5. On July 21, 2011, WPS informed Sanford that
it was granting Petitioner Medicare billing privileges starting March 30, 2011, thirty days
before April 29, 2011, the date of receipt of the CMS 855R application that was
processed to approval. CMS Ex. 6.

Sanford requested reconsideration of WPS’s determination on July 25, 2011. CMS Ex. 7.
An unfavorable reconsideration decision was issued on October 6, 2011. CMS Ex. 8.
Petitioner filed a timely hearing request on November 9, 2011. On November 29, 2011,
this case was assigned to me for hearing and decision.

CMS filed a prehearing brief and Motion for Summary Judgment (CMS Br.)
accompanied by eight exhibits, CMS exhibits (CMS Exs.) 1-8. Petitioner filed a
prehearing brief and opposition to CMS’s Motion for Summary Judgment (P. Br.).
Petitioner attached two items to its brief, emails to and from WPS labeled as P. Ex. 9,
which I relabeled as Petitioner’s exhibit (P. Ex.) 1 and an unlabeled affidavit which I
labeled as P. Ex. 2. Subsequently, CMS filed a reply brief. Neither party objected to any
exhibit. I admit all proffered exhibits into evidence.

IL. Issue

The issue in this case is whether CMS had a legitimate basis for determining April 29,
2011 as the effective date of reassignment for Petitioner’s Medicare billing privileges.”

II. Analysis

My findings of fact and conclusions of law are set forth in italics and bold in the
discussion captions of this decision.

? Petitioner only argues here about the ability to get reimbursed from Medicare under a
group reassignment. This decision does not consider Petitioner’s eligibility for any
individual direct-billing options that may have applied.
a. This case is appropriate for summary judgment.

CMS seeks summary judgment. The Departmental Appeals Board (Board) stated the
standard for summary judgment as follows:

Summary judgment is appropriate when the record shows that there is no
genuine issue as to any material fact, and the moving party is entitled to
judgment as a matter of law.... The party moving for summary judgment
bears the initial burden of showing that there are no genuine issues of
material fact for trial and that it is entitled to judgment as a matter of law. . .
. To defeat an adequately supported summary judgment motion, the non-
moving party may not rely on the denials in its pleadings or briefs, but must
furnish evidence of a dispute concerning a material fact — a fact that, if
proven, would affect the outcome of the case under governing law... . In
determining whether there are genuine issues of material fact for trial, the
reviewer must view the evidence in the light most favorable to the non-
moving party, drawing all reasonable inferences in that party’s favor.

Senior Rehab. & Skilled Nursing Ctr., DAB No. 2300, at 3 (2010) (citations omitted).
The role of an Administrative Law Judge (ALJ) in deciding a summary judgment motion
differs from the ALJ’s role in resolving a case after a hearing. The ALJ should not assess
credibility or evaluate the weight of conflicting evidence. Holy Cross Village at Notre
Dame, DAB No. 2291, at 4-5 (2009).

It is undisputed that Sanford’s December 22, 2010 CMS 855B application had a list
attached to it that stated, “[p]lease issue the following providers new PTAN numbers
under group PTAN number C03080 effective 12/1/2010.” Under this statement was a list
of ten individuals, including Petitioner, with their social security and National Provider
Identifier (NPI) numbers. The vice president of Sanford signed his name below this list.
CMS Ex. 1, at 19. Petitioner’s signature does not appear on the December 22, 2010
application or the attached list. /d. It is also undisputed that Petitioner had not previously
completed a reassignment application, CMS 855R, for Sanford’s Luverne and
Worthington locations prior to April 29, 2011 under Sanford’s tax identification number.
CMS Ex. 7. As the parties do not dispute any of these material facts, summary judgment
is appropriate.

b. WPS properly required a completed CMS 855R application with Petitioner’s
signature before beginning of the reassignment process.

Petitioner argues that Sanford’s December 22, 2010 CMS 855B application should have
been broadly construed and treated as Petitioner’s CMS 855R application. Petitioner
states Sanford received inaccurate information from WPS staff when it inquired how to
reassign Petitioner’s billing privileges and was told to attach Petitioner’s name with
identifying information on a list, along with other individuals whose billing it wanted
reassigned to Sanford’s new business entity. November 19, 2011 Hearing Request; P.
Ex. 2. The CMS 855B form is the Medicare enrollment application for supplier group
practices and supplier organizations and “is not used to enroll individuals.” Medicare
Program Integrity Manual (MPIM), ch. 15, §§ 15.1.2, 15.3.

The CMS 855R form is the Medicare enrollment application to reassign a physician’s
Medicare billing practices. Providers and suppliers must submit enrollment information
on the applicable enrollment application. 42 C.F.R. § 424.510. These forms serve
different functions and require different information. One essential feature of each of
these forms is that each form requires a signature of the applicant. A contractor must
receive a CMS 855R form, including the provider or supplier’s signature, before it can
approve a reassignment of Medicare billing privileges. The 855B form may not
substitute for the proper enrollment form. See Crawford M. Barnett, M.D., DAB
CR2233, at 9 (2010).

42 C.F.R. § 424.510(d)(3) requires signatures on enrollment applications and states that
the “signature attests that the information submitted is accurate and that the provider or
supplier is aware of, and abides by, all applicable statutes, regulations, and program

instructions.” The signature certification serves an important legal function to bind the

supplier, both legally and financially, and is not a mere formality. See Jennifer Tarr,
DAB CR2299, at 5 (2010).

The requirement of a signature is also set forth plainly on the reassignment form, CMS
855R:

Title XVIII of the Social Security Act prohibits payment for services
provided by an individual practitioner to be paid to another individual or
supplier unless the individual practitioner who provides the services
specifically authorizes another individual or supplier (employer, facility, or
ealth care delivery system) to received said payments in accordance with
42 C.F.R. § 424.73 and 42 C.F.R. § 424.80. By signing this Reassignment
of Benefits Statement, you are authorizing the supplier identified in Section
2 to receive Medicare payments on your behalf... . All individual
practitioners who allow another supplier (employer, facility, or health care
delivery system) to receive payment for their services must sign the
Reassignment of Benefits Statement. The signatures below acknowledge
that you will abide by all the laws and regulations pertaining to the
reassignment of benefits.

CMS Ex. 4, at 3 (emphasis added). The form states that the provider or supplier will be
certifying, among other things, that the contents of the application are “true, accurate and
complete.” Jd. Also, the application has the applicant certify that, “I understand that any
misrepresentation or concealment of any information requested in this application may
subject me to liability under civil and criminal laws.” Jd.

The CMS 855B form that was submitted on December 22, 2010, containing different
information than the 855R form, merely included Petitioner’s name on an attached list
without Petitioner’s signature. Until WPS received a signed CMS 855R form from
Petitioner, there was no way that WPS could know that Petitioner was authorizing
Sanford to receive Petitioner’s Medicare payments. On April 29, 2011, WPS received
the correct reassignment form completed and signed by Petitioner. CMS Ex. 4. WPS
properly began processing the reassignment request as of April 29, 2011 and notified
Petitioner of the approval of his application and the reassignment of his billing privileges
by letter dated July 21, 2011. CMS Ex. 6.

c. WPS’s receipt of Petitioner’s signed application necessarily determines his
effective date and retrospective billing privileges.

The determination of the effective date of Medicare billing privileges is governed by 42
C.F.R. §§ 424.520 and 424.521. Section 424.520(d) provides that the effective date for
billing privileges for physicians, among others, is “the /ater of the date of filing of a
Medicare enrollment application that was subsequently approved by a Medicare
contractor or the date an enrolled physician . . . first began furnishing services at a new
practice location.” (Emphasis added). The “date of filing” is the date that the Medicare
contractor “receives” a signed provider enrollment application that the Medicare
contractor is able to process to approval. 73 Fed. Reg. 69,725, 69,769 (Nov. 19, 2008).

In this case, the effective date of Medicare billing privileges depends on the date the
contractor first receives an approvable application. This is consistent with the preamble
to the final rule and the plain language of the regulation. 73 Fed. Reg. 69,769; 42 C.F.R.
§ 424.520(d). Therefore Petitioner’s reassignment application was not approvable until
WPS received his completed and signed application. I find that it is undisputed that
Petitioner did not send a signed, complete, and approvable reassignment application to
WPS before April 29, 2011.

Although WPS erroneously referred to March 30, 2011 as Petitioner’s “effective date”
(CMS Ex. 6), regulations actually require the contractor to assign the date of receipt of
the application as the effective date of Petitioner’s enrollment while permitting the
contractor to grant retrospective billing privileges for 30 days prior to the effective date.
42 C.F.R. § 424.521(a)(1). Thus, I am treating WPS’s action as if it intended to set
March 30, 2011 as the earliest date for which Petitioner may submit claims reassigned to
Sanford based on an actual effective date of April 29, 2011.

Sanford’s argues that it relied on inaccurate information from the contractor’s staff and
that it should not be punished for that reliance. However, even assuming for purposes of
summary judgment that Sanford did receive incorrect information from WPS, Petitioner
does not allege any affirmative misconduct. Petitioner’s arguments amount to claims of
equitable estoppel, and I am unable to grant the relief that Petitioner requests. It is well-
established by federal case law, and in Board precedent, that: (1) estoppel cannot be the
basis to require payment of funds from the federal fisc; (2) estoppel cannot lie against the
government, if at all, absent a showing of affirmative misconduct, such as fraud; and (3) I
am not authorized to order payment contrary to law based on equitable grounds. It is
well settled that those who deal with the government are expected to know the law and
may not rely on the conduct of government agents contrary to law. See, e.g., Office of
Personnel Mgmt. v. Richmond, 496 U.S. 414 (1990); Heckler v. Cmty. Health Servs. of
Crawford County, Inc., 467 U.S. 51 (1984); Oklahoma Heart Hosp., DAB No. 2183, at
16 (2008); Wade Pediatrics, DAB No. 2153, at 22 n.9 (2008), aff'd, 567 F.3d 1202 (10th
Cir. 2009); U.S. Ultrasound, DAB No. 2303 at 8 (2010).

Sanford also asserts that WPS did not perform a pre-screening of Sanford’s December 22,
2010 CMS 855B application within a 20-day time limit specified in the MPIM. Sanford
argues that WPS should be held to the MPIM deadline. However, the prescreening
process is designed to identify missing information from a particular type of application.
Sanford submitted the CMS 855B form to add two practice locations to the Sanford
Health Network and the prescreening was presumably performed with that purpose in
mind, not for reassignment purposes. Petitioner claims that too much time elapsed
between the December 22, 2010 CMS 855B application and the contractor notice in April
2011 informing Petitioner that he needed to file a signed reassignment application. This
lapse in time does not allow me to disturb the contractor’s determination. The MPIM is
CMS’s guidance for its affiliated contractors and does not have the force and effect of
law and therefore is not binding on me. I am bound by the regulations and the effective
date provision of 42 C F.R. § 424.520(d) is clear. I have no authority to grant Petitioner’s
request of an earlier reassignment effective date other than that allowed by regulations.

IV. Conclusion

Based on the undisputed fact that it was April 29, 2011 when the Medicare contractor
received a complete and signed reassignment application that it could successfully
process, I conclude that Petitioner’s effective date of reassignment of billing privileges
was April 29, 2011, with a retrospective billing period starting March 30, 2011.
Therefore I grant CMS’s motion for summary judgment.

/s/
Joseph Grow
Administrative Law Judge

